This is a boundary suit resulting in a verdict and judgment for the defendant, and the plaintiffs have appealed. After giving due consideration to all the assignments, our conclusion is that no reversible error is shown.
No error was committed in allowing the defendant to put in evidence the judgment rendered in a former case, because Rebecca J. King, one of the plaintiffs, and the defendant Sam H. Henderson *Page 602 
were parties to that judgment; and therefore it was admissible as against the plaintiff Rebecca J. King; and if the other plaintiffs desired the court to instruct the jury more specifically than was done as to the purpose for which it was admitted in evidence, they should have prepared and requested a special instruction upon the subject. The court correctly instructed the jury that the judgment referred to was conclusive as against the plaintiff Rebecca J. King, and to find for the defendant, as against her. The statement of facts shows that the subject matter involved in that suit was the same boundary line involved in this, and the judgment there rendered established the line as contended by the defendant in this suit. That judgment, as against the plaintiff Rebecca J. King, was and is conclusive; and it is immaterial, as against her, what the evidence may now show in reference to the true location of the line in dispute. Hence we overrule the second and third assignments of error.
The fourth assignment asserts in general terms that the court erred in refusing a new trial, because the verdict and judgment are not supported by the evidence, but neither the the assignment nor the proposition submitted thereunder point out in what respect there was a deficiency of evidence; and the motion for a new trial, in so far as it complains of the verdict, is couched in the same general terms, and merely asserts that "the verdict and judgment are not supported by the law nor the evidence in this case." It is well settled that such general complaints are not sufficient to authorize an appellate court to revise the verdict of a jury. Wetz v. Wetz, 27 Texas Civ. App. 597[27 Tex. Civ. App. 597]; Scott v. Bank, 3 Texas Ct. Rep., 883, and cases there cited.
This disposes of all the questions presented, and results in an affirmance of the judgment.
Affirmed.